                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,
                                                              Case No. 17-cr-20368
v.
                                                              HON. MARK A. GOLDSMITH
JIM TERRELL LATTNER,

            Defendant.
______________________________/

            ORDER DENYING MOTION FOR RECONSIDERATION (Dkt. 53)

       This matter is before the Court on Defendant Jim Terrell Lattner’s motion for

reconsideration (Dkt. 53) of the Court’s Opinion & Order Denying Defendant’s Motion to

Suppress, see United States v. Lattner, No. 17-20368, 2018 WL 6061084 (E.D. Mich. Nov. 20,

2018). In his motion, Lattner argues that the Court was misled by a palpable defect, contending

that “it is clear” from Phyllis Brown’s testimony at the evidentiary hearing that “she was informing

the Court that the person depicted in the photo on the first page of Exhibit 22 is the person that the

officer pointed out to her and asked if that looked like the person she saw running away from the

scene after the shooting.” Def. Mot. at 4 (Dkt. 53). Lattner further argues that Ms. Brown is not

“an experienced witness,” and that she was “trying in her non-professional way to explain to the

Court that the person shown in the photo looks like the person that Sgt. Wolfe asked her look at.”

Id. at 5. However, as the Government observed in its response (Dkt. 54), the Court has already

gone through the hearing testimony and determined that Ms. Brown was equivocal in her

explanation of what occurred during her conversations with police following the shooting, and that

her testimony did not establish that she definitively told police that Lattner was not the person she

saw running. See Lattner, 2018 WL 6061084 at *3. While it is true that Ms. Brown is not a
“professional witness,” this does not allow the Court to augment her testimony beyond her words

or to be more confident in her answers than she was herself. Her testimony at the hearing did not

establish that there were material omissions from the warrant application, and thus Lattner could

not succeed on his Franks motion. See Franks v. Delaware, 438 U.S. 154 (1978). Because Lattner

has not shown that the Court erred in denying the motion to suppress, let alone that the Court was

misled by any palpable defect, the Court denies Lattner’s motion for reconsideration (Dkt. 53).1

       SO ORDERED.

Dated: January 30, 2019                              s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge




1
  Lattner filed a reply in support of the motion to suppress (Dkt. 56) without seeking leave of the
Court. As made clear both by the Local Rules, see E.D. Mich. L.R. 7.1(h)(2), and this Court’s
December 6, 2018 text-only order, see 12/6/2018 Order (“No reply may be filed without leave of
Court.”), Lattner was not permitted to do so without first seeking leave. Accordingly, the Court
strikes Lattner’s reply (Dkt. 56).
